IN THE SUPREME COURT OF THE STATE OF NEVADA


                GABRIEL GARCIA,                                       No. 69772
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                                                                            FILED
                CLARK; AND THE HONORABLE                                    MAR 1 8 2016
                ELISSA F. CADISH, DISTRICT JUDGE,
                                                                          TR CIE K. LMIDEMAN
                Respondents,                                           CLERK4JFAUPREME COURT
                                                                       BY
                                                                               -yo
                and                                                          DEPUTY CLERK   I
                STATE FARM MUTUAL AUTOMOBILE
                INSURANCE COMPANY; AND JOYCE
                KING,
                Real Parties in Interest.

                      ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                             This original petition for a writ of mandamus challenges a
                district court order dismissing, for failure to state a viable claim, the
                portion of a complaint seeking to renew a judgment against real party in
                interest Joyce King. Having considered the petition, we conclude that
                petitioner has failed to demonstrate that our extraordinary intervention is
                warranted.
                             A writ of mandamus is available to compel legally-required
                action by an inferior state tribunal, but the writ generally will not issue
                when the petitioner has a plain, speedy, and adequate remedy at law.
                NRS 34.160; NRS 34.170; Mineral Cty. v. State, Dep't of Conservation &
                Nat. Res., 117 Nev. 235, 242-43, 20 P.3d 800, 805 (2001). Here, petitioner
                has indicated that, after King was dismissed, the underlying case was
                removed to the federal district court. As a result, the respondent district
                court lacks jurisdiction, and petitioner's remedy properly lies with the

SUPREME COURT
      OF
    NEVADA

(0) '947A
                                                                                            - 0 8&3 5
                    federal court. 28 U.S.C. §§ 1446(d) and 1450 (2012); Ackerman v.
                    ExxonMobil Corp., 734 F.3d 237, 249 (4th Cir. 2013); Laguna Viii., Inc. v.
                    Laborers' Intl Union of N. Am.,          672 P.2d 882, 885 (Cal. 1983).
                    Accordingly, we conclude that our extraordinary intervention is not
                    warranted or appropriate, Mineral Cty., 117 Nev. 235, 20 P.3d 800
                    (denying a writ petition out of deference to the proper, federal court
                    forum), and we
                                ORDER the petition DENIED.



                                                                           Ao_A
                                                                  Hardesty


                                                                                               J.
                                                                  Saitta


                                                                              Pieith AI)   ,   J.
                                                                  Pickering




                    cc:   Hon. Elissa F. Cadish, District Judge
                          Christensen Law Offices, LLC
                          Harper Law Group
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    0

            taaal